Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/05/2020.  An initialed copy is attached to this Office Action.

Response to Amendment
The amendment to Claims 3-6, filed 02/16/2021, is acknowledged and accepted.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Hashimoto (US 2017/0329108 A1) discloses “An imaging lens forming an image of an object on an image sensor (Figure 15; see also ¶[0066] and [0082]) and comprising, in order from an object side to an image side (see Figure 1), a first lens with positive refractive power (L1, Figure 1; see also ¶[0068]), a second lens with negative refractive power (L2, Figure 1; see also ¶[0075]), a third lens with positive refractive power (L3, Figure 1; see also ¶[0076]), a fourth lens with positive refractive power (L4, Figure 1; see also ¶[0077]), a fifth lens (L5, Figure 1), a sixth lens (L6, Figure 1), a seventh lens with positive refractive power (L7, Figure 1; see also ¶[0081]), and an eighth lens with negative refractive power (L8, Figure 1; see also ¶[0070]), ,” Hashimoto fails to teach or suggest the aforementioned combination further comprising “wherein said eighth lens has an aspheric image-side surface having at least one inflection point and the following conditional expressions are satisfied: -5.00 < f2/f < -2.00 and 10.00 <f4/f < 25.00 where f: a focal length of the overall optical system of the imaging lens, f2: a focal length of the second lens, and f4: a focal length of the fourth lens.”
With respect to claims 2-6, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teraoka (WO 2020125161 A1) teaches a camera lens with eight lenses

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872